Citation Nr: 1105285	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a thyroid disorder, to 
include hyperthyroidism, hypothyroidism, and Grave's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, at which time, in pertinent part, service 
connection for hyperthyroidism was denied.  

The Veteran was afforded a hearing at the RO in March 2010; this 
hearing was conducted by an Acting Veterans Law Judge who is no 
longer employed by the Board.  He was later advised of this by 
the Board, and was provided the opportunity to have another 
hearing with another Veterans Law Judge.  In December 2010, he 
informed the Board that he did not wish to appear at another 
hearing.  

The claim was remanded by the Board in July 2010 so that 
additional development of the evidence could be conducted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To Make Another Attempt to Obtain Service 
Treatment Records and To Obtain Another Medical Opinion in This 
Case.

The Veteran's DD Form 214 shows that he was released from active 
duty service with the Navy on December 30, 2003.  His original 
claim for VA benefits was received by the RO in Roanoke, 
Virginia, less than two months later in February 2004.  A little 
over a month later, at the end of March 2004, the Veteran 
notified 


the RO in Detroit, Michigan, that he had moved to Michigan, and 
he requested that jurisdiction of his claim be transferred to 
Michigan.  In early April 2004, the Roanoke RO received a letter 
from the Veteran notifying it of his move to Michigan.  A 
"COVERS" sheet indicates that the Veterans records were 
transferred from Roanoke to Detroit in June 2004. 

In September 2004, an email was sent from the Detroit RO to the 
Records Management Center (RMC) in St. Louis, and it was noted 
that "BIRLS" showed that the Veteran's records were transferred 
to Roanoke on February 17, 2004, but that BIRLS also showed that 
the records were still in transit.  The RO inquired whether the 
RMC still had the records or whether they had been sent and, if 
they had been sent, whether they had been sent to Roanoke or 
Detroit.  In December 2004, the RO sent a follow up email to the 
RMC, and this time the RMC answered that, "SMR is a no record at 
the RMC."  The RO adjudicated the Veteran's original claims in a 
March 2005 rating decision in which it noted that the service 
treatment records were not located at the record center.

In November 2007, the Veteran submitted the claim for service 
connection for hyperthyroidism which is the subject of this 
appeal.  In January and February 2008, the RO again sent emails 
to the RMC for the service treatment records, noting in the 
February 2008 email that the records were not at the Roanoke RO.  
The RMC indicated that a special search had been conducted and no 
record was found, but that the system of records had been 
"flagged" and in the event that the Veteran's folder was found, 
it would be transferred to the RO in Detroit.  In a May 2008 
Formal Finding on the Unavailability of Service Records, the RO 
noted that it had also contacted the Defense Financing and 
Accounting Services (DFAS)/Navy, but it is not clear whether a 
response was ever received from that facility.  The RO was able 
to obtain some electronic treatment records from the Department 
of Defense dated from 2000 to 2002.

Based on information in VA Adjudication Procedures Manual Rewrite 
(M21-1MR or "the Manual"), the Board concludes that remand is 
warranted to instruct the RO to request records at some places 
other than the RMC.  In this regard, the Manual notes development 
should be undertaken "for service records from alternate sources 
if requests from primary sources are unsuccessful.  Delays in 
forwarding records from one point to another may result in the 
records not arriving at the proper location in a timely manner."  
For example, the Manual notes, "The records might

*	never have left the separation center or treating facility
*	be in the veteran's possession, or
*	still be at the Reserve/Guard unit, even though the veteran's 
Reserve/Guard obligation has ended.  

See M21-1MR, Part III, Subpart iii, Chapter 2, Section B, Topic 
10f.   

With regard to the latter, the Board notes that the Veteran's DD 
Form 214 shows that he was "released from active duty and 
transferred to the Naval Reserve" and that he had a reserve 
obligation until July 20, 2008.  See M21-1MR, Part III, Subpart 
iii, Chapter 2, Section B, Topic 10b.  The DD Form 214 also shows 
that the command to which he was transferred was the Naval 
Reserve Personnel Center in New Orleans.  On remand, the RO 
should send a request for the service treatment records to that 
facility.  

In addition, the Manual notes that, for Navy Veterans, 
"[o]ccasionally [service treatment records] are left on the last 
ship to which a Navy veteran was assigned.  Contact the land-
based office to request a search of the ship's medical record 
holdings.  Note:  This may require development from the veteran 
for the name of the ship's land-based parent command.  For 
additional information about fleet command structure, see M21-
1MR, Part III, Subpart iii, 2.J.66 and the Internet link to U.S. 
Fleet Forces Subordinate Commands."  See M21-1MR, Part III, 
Subpart iii, Chapter 2, Section B, Topic 10d.  The DD Form 214 
shows that the Veteran's last duty assignment was aboard the USS 
Harry Truman (CVN 75), and on remand the RO should pursue this 
avenue outlined in the Manual for the service treatment records.

With regard to the claim for service connection in this case, the 
Board notes that the Veteran specifically claimed service 
connection for "hyperthyroidism" and that is how the issue for 
adjudication purposes was phrased as service connection for 
hyperthyroidism.  The Board notes, however, that medical records 
in the claims file also include diagnoses of iatrogenic 
hypothyroidism secondary to radioactive iodine treatment for 
hyperthyroidism (see January 2008 VA examination report) and 
Grave's disease (see December 2005 letter from a private 
physician, K.T., MD).  

Concerning this, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims (Court) 
considered a case in which the Board had denied a claim for 
service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied upon 
the absence of a current diagnosis.  The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis--one he is incompetent to render" when 
determining what his actual claim may be.  The Court further 
noted that the Board should have considered alternative current 
conditions within the scope of the filed claim.  Id.  

Here, the Board observes that hyperthyroidism, hypothyroidism, 
and Graves's disease all relate to the thyroid.  Specifically, 
hyperthyroidism is defined as an abnormality of the thyroid gland 
in which secretion of thyroid hormone is usually increased and is 
no longer under regulatory control of hypothalamic-pituitary 
centers.  Stedman's Medical Dictionary 831 (26th ed., 1995).  
Hypothyroidism is defined as diminished production of thyroid 
hormone, leading to clinical manifestations of thyroid 
insufficiency, including low metabolic rate, tendency to weight 
gain, somnolence and sometimes myxedema.  Stedman's Medical 
Dictionary 841 (26th ed., 1995).  Grave's disease is 
alternatively defined as toxic goiter characterized by diffuse 
hyperplasia of the thyroid gland, a form of hyperthyroidism; and 
thyroid dysfunction and all or any of its clinical associations.  
Stedman's Medical Dictionary 497 (26th ed., 1995).  Accordingly, 
per Clemons, the issue on appeal has been characterized more 
broadly as one for service connection for a thyroid disorder, as 
shown on the title page of this decision.  

Some available medical records obtained from the Department of 
Defense show that the Veteran had a CT ((computed tomography) 
scan of his neck in February 2002 which showed borderline 
enlarged level I nodes.  The Veteran was also diagnosed in 
February 2002 with hair disease, NOS, and with swelling in the 
head and neck in March 2002.  These records indicate treatment 
during the Veteran's period of active service.  

The Veteran's post service medical records include, in pertinent 
part, a December 2005 private medical record which includes a 
diagnosis of hyperthyroidism.  A December 2005 letter from K.T., 
MD notes that the Veteran was being evaluated for hyperthyroidism 
secondary to Grave's disease.  Examination and laboratory results 
were shown to be consistent with the diagnosis.  Other private 
medical records dated from 2006 to 2010 include diagnoses of 
hyperthyroidism.  

The Veteran was afforded a VA thyroid and parathyroid diseases 
examination in January 2008.  While the examiner at that time 
noted that the Veteran's claims file was present, it was also 
noted that no service medical records were available.  Iatrogenic 
hypothyroidism secondary to radioactive iodine treatment for 
hyperthyroidism was diagnosed.  The examiner commented that 
supplying a nexus opinion between the hyperthyroidism and the 
Veteran's military service could not be resolved without 
resorting to mere speculation.

Following the July 2010 Board remand, the Veteran's claims file 
was reviewed in September 2010 by the VA physician who conducted 
the January 2008 VA examination.  The physician was asked to 
respond to the question of whether it was as least as likely as 
not that any currently diagnosed hyperthyroidism was causally 
related to the Veteran's active service.  The examiner was also 
asked to respond to the question of whether there was any 
evidence of the existence of Grave's disease during the Veteran's 
service.  Any opinion was to be accompanied by a clear rationale 
consistent with the evidence of record.  In the event that 
answers to the above medical questions could not be answered 
without resorting to speculation, the VA physician was also 
requested to provide a clear rationale for his or her 
conclusions.  

The examiner commented that the Veteran's claims folder had been 
reviewed.  The report noted that the Veteran had reported 
symptoms of diarrhea, hair loss, bulging eyes, and increased 
appetite and weight loss.  The VA physician also commented on the 
in-service medical records pertaining to the above-mentioned CT 
examination.  The VA examiner did not comment on the in-service 
medical records which showed diagnoses of hair disease NOS or 
swelling in the head and neck.  The reviewing physician also 
noted that the service medical records were silent for either 
diagnosis or treatment for any thyroid condition.  The examiner 
then commented that the issue could not be resolved without 
resorting to mere speculation that the Veteran's thyroid 
condition was service related without service medical records or 
private medical records in the immediate post service period.  

In a recent decision, Jones v. Shinseki, 23 Vet. App. 382 (2010), 
the issue before the Court was whether VA fulfilled its duty to 
assist by obtaining two VA medical examinations in which the 
examiners concluded that they were unable to render an opinion 
whether there was a causal link between service and the 
appellant's current disabilities without resorting "to mere 
speculation."

In Jones, the Court indicated that

[I]t is not persuaded by the appellant's 
argument that VA must proceed through 
multiple iterations of repetitive medical 
examinations until it obtains a conclusive 
opinion or formally declares that further 
examinations would be futile.  
Nevertheless, it must be clear, from some 
combination of the examiner's opinion and 
Board's analysis of the record, that the 
examiner has not invoked the phrase 
"without resort to mere speculation" as a 
substitute for the full consideration of 
all pertinent and available medical facts 
to which a claimant is entitled.

The Court also noted that

      In general, it must be clear on the 
record that the inability to opine on 
questions of diagnosis and etiology is not 
the first impression of an uninformed 
examiner, but rather an assessment arrived 
at after all due diligence in seeking 
relevant medical information that may have 
bearing on the requested opinion.  As the 
Secretary has acknowledged, this 
requirement inheres in the statutory 
equipoise rule as interpreted by the 
implementing regulation.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102 ("When, after 
careful consideration of all procurable and 
assembled data, a reasonable doubt arises . 
. . such doubt will be resolved in favor of 
the claimant."  (emphasis added)).
      
The Court in Jones also found that
      
Thus, before the Board can rely on an 
examiner's conclusion that an etiology 
opinion would be speculative, the examiner 
must explain the basis for such an opinion 
or the basis must otherwise be apparent in 
the Board's review of the evidence.  Cf. 
Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion "must support its 
conclusion with an analysis that the Board 
can consider and weigh against contrary 
opinions").

The questions before the Board include whether any of the 
Veteran's variously-diagnosed thyroid disorders (hypothyroidism, 
hyperthyroidism, and/or Graves's disease) are causally related to 
his active service.  Also, while not currently demonstrated by 
the record, a question nevertheless exists as to whether the 
Veteran was diagnosed with an endocrinopathy (see 38 C.F.R. 
§ 3.309), which was manifested to a compensable degree within one 
year from the date of his service separation.  See also 38 C.F.R. 
§ 3.307.  On remand, the RO should also develop and adjudicate 
the claim on this basis..  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should follow the procedures 
noted above in the M21-1MR in another 
attempt to obtain service treatment 
records.  Specifically, since the Veteran 
was released from active duty and had a 
reserve obligation until July 2008, "The 
records might still be at the Reserve/Guard 
unit, even though the veteran's 
Reserve/Guard obligation has ended."  See 
M21-1MR, Part III, Subpart iii, Chapter 2, 
Section B, Topic 10f.  The DD Form 214 
shows that the command to which he was 
transferred was the Naval Reserve Personnel 
Center in New Orleans.  Therefore, the RO 
should send a request for the service 
treatment records to that facility.  

Second, the Manual states that, in the case 
of Navy Veterans, "[o]ccasionally [service 
treatment records] are left on the last 
ship to which a Navy veteran was assigned.  
Contact the land-based office to request a 
search of the ship's medical record 
holdings.  Note:  This may require 
development from the veteran for the name 
of the ship's land-based parent command.  
For additional information about fleet 
command structure, see M21-1MR, Part III, 
Subpart iii, 2.J.66 and the Internet link 
to U.S. Fleet Forces Subordinate Commands."  
See M21-1MR, Part III, Subpart iii, Chapter 
2, Section B, Topic 10d.  The DD Form 214 
shows that the Veteran's last duty 
assignment was aboard the USS Harry Truman 
(CVN 75), and on remand the RO should 
pursue this avenue outlined in the Manual 
for the service treatment records.

2.  With the Veteran's cooperation, the 
RO/AMC should obtain for the record copies 
of all treatment records pertaining to 
treatment provided the Veteran for either 
hyperthyroidism, hypothyroidism, and 
Grave's disease dated within one year of 
the date of his service separation.  To 
assist in acquiring these medical records, 
the RO should provide the Veteran copies of 
VA Form 21-4142 (Authorization and Consent 
to Release Information).  In the event that 
the Veteran returns a completed VA Form 21-
4142, which includes sufficient evidence of 
such treatment (i.e., name and address of 
provider, and approximate dates of 
service), and if any of these records 
cannot be obtained, the attempt(s) to 
obtain them should be documented for the 
record, and the Veteran informed in 
writing.

3.  The RO/AMC should then schedule the 
Veteran for an appropriate VA examination 
to determine the nature and etiology of any 
endocrine disorders, to include 
hyperthyroidism, hypothyroidism, and 
Grave's disease, that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records, to include 
the medical records dated during the 
Veteran's active service, the complete 
post-service medical record, as well as 
"all procurable and assembled data" 
associated with the claims file.  The 
examiner should then provide opinions as to 
the following:

a.  Whether it is at least as likely as not 
that the Veteran's thyroid disorder, to 
include hyperthyroidism, hypothyroidism, 
and Grave's disease, had its onset in or is 
otherwise causally or etiologically related 
to his active service.

b.  Whether it is at least as likely as not 
that the documented findings in service of 
"hair loss NOS," "borderline enlarged 
level I nodes," and "swelling in the head 
and neck" represented the onset of any 
currently diagnosed thyroid disorder?

c.  Whether it is at least as likely as not 
that the Veteran's thyroid disorder, to 
include hyperthyroidism, hypothyroidism, 
and Grave's disease, manifested itself 
within one year following his December 2003 
service separation.  

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  In 
addition, the examiner must explain the 
basis for any and all provided opinions.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  When the development requested has been 
completed, the case should be reviewed by 
the RO/AMC on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the Veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



